DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/16/2021.
Claim 14 was cancelled. Claims 1 – 13, 15- 21 are renumbered as 1 – 20 respectively.

Allowable Subject Matter
Claims 1 – 13, 15- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 7, 15, a method, system for garbage collection including the teaching of “in response to performing metadata integration of first metadata and second metadata to transform the second metadata into updated metadata, delaying, by a system comprising a processor, marking the first metadata as removable until the updated metadata is backed up; obtaining, by a system comprising a processor, a check marker from a remote device; determining whether the check marker indicates that user data and the updated metadata have been backed up in the remote device, the user data and the updated metadata being generated based on an operation executed on an object; and in response to the check marker indicating that the user data and the updated metadata have been backed up in the remote device: marking the first metadata as removable, and performing garbage collection on the first metadata”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.

Leshinsky et al (U.S. 9,460,008 B1) discloses a method for garbage collection using a log structure data store, which includes a log reclamation point that indicated which data should be collected. Leshinsky does not disclose “delaying… marking the first metadata as removable until the updated metadata is backed up… in response to the check marker indicating that the user data and the updated metadata have been backed up in the remote device: marking the first metadata as removable, and performing garbage collection on the first metadata”.
Whitehead et al (U.S. 9,959,280 B1) discloses a method system for garbage collection tiered to cloud storage. In col. 7 lines 46 – 60, Whitehead teaches “a policy can specify the following criteria: a write back settle time (e.g., a time period of delay for further operations on a cache region to guarantee any previous writebacks to cloud storage have settled prior to modifying data in the local cache), a delayed invalidation period (e.g., a time period specifying a delay until a cached region is invalidated thus retaining data for backup or emergency retention), a garbage collection retention period, backup retention periods including short term and long term retention periods, etc.”. Whitehead does not clearly teach delaying… marking the first metadata as removable until the updated metadata is backed up… in response to the check marker indicating that the user data and the updated metadata have been backed up in the remote device: marking the first metadata as removable, and performing garbage collection on the first metadata”.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161